Citation Nr: 0914218	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  07-38 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than July 28, 
2004 for an award of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an effective date earlier than May 15, 
2001 for the award of service connection for neck injury 
residuals, including myosfasical syndrome, based on a claim 
of clear and unmistakable error (CUE) in the rating decision 
of May 11, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1966 to August 1970.

The matter of entitlement to an effective date earlier than 
July 28, 2004 for the award of service connection for post-
traumatic stress disorder is before the Board of Veterans' 
Appeals (Board) on appeal of August 2006  and October 2007 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.

Service connection for post-traumatic stress was initially 
awarded by means of rating decision dated in August 2006, 
effective July 30, 2004.  The Veteran submitted a timely a 
notice of disagreement.  In October 2007, the RO revisited 
the matter and determined that an earlier effective date of 
July 28, 2004 was warranted for the grant of service 
connection for post-traumatic stress disorder.  The Veteran 
subsequently perfected his appeal.

The issue of entitlement to an effective date earlier than 
May 15, 2001 for the award of service connection for neck 
injury residuals, including myosfasical syndrome, based on a 
claim of clear and unmistakable error (CUE) in the rating 
decision of May 11, 2004 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for service connection for 
post-traumatic stress disorder was filed at the RO in May 
2001.  This claim was denied in a November 2001 rating 
decision.  Following a May 2004 statement of the case, the 
Veteran did not file a timely substantive appeal of this 
decision, and it became final on July 11, 2004.

2.  The Veteran's untimely substantive appeal of his claim 
for service connection for post-traumatic stress disorder was 
received at the RO on July 28, 2004.  That communication was 
interpreted as a new claim of entitlement to service 
connection for post-traumatic stress disorder.  Service 
connection was subsequently granted, effective July 28, 2004.  
There was no informal or formal claim, or written intent to 
file a claim for service connection for post-traumatic stress 
disorder dated prior to the July 28, 2004 claim.

3.  The Veteran has not raised a valid claim of entitlement 
to revision of the November 2001 denial of service connection 
for post-traumatic stress disorder based upon clear and 
unmistakable error (CUE).


CONCLUSION OF LAW

The criteria for an effective date earlier than July 28, 2004 
for the award of service connection for post-traumatic stress 
disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented, in part, at 38 C. F. R. § 3.159, amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).

On the initial claim for an earlier effective date, the RO 
provided pre-adjudication VCAA notice by letters dated in 
March 2006 and May 2006 on the underlying claim of service 
connection.  Where, as here, service connection has been 
granted and the effective date assigned, the claim of service 
connection has been more than substantiated, the claim has 
been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.  Once the claim of 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision, assigning the 
effective date, does not trigger additional 38 U.S.C.A. § 
5103(a) notice.

Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date.  Dingess, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 21 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service records 
and VA records, and afforded the Veteran VA examinations.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural and Factual Background

On May 30, 1984, the RO received the Veteran's claim of 
entitlement to service connection for "post delayed stress 
syndrome."  By means of a letter dated June 26, 1984, the 
Veteran was informed that his service treatment records had 
been requested and that he should submit any additional 
evidence, to include treatment records as well as lay 
statements, in his possession that could support his claim.  
A VA psychiatric examination was tentatively scheduled; 
however, the Veteran failed to reply to the June 1984 
development letter.

In May 2001, the Veteran submitted a claim of entitlement to 
service connection post-traumatic stress disorder.  By a 
rating decision in November 2001, the RO denied the Veteran's 
claim of service connection for post-traumatic stress 
disorder because there was no evidence of a current diagnosis 
of post-traumatic stress disorder and the Veteran did not 
respond to VA requests to identify his in-service stressors.  
After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, the 
Veteran submitted a timely notice of disagreement.  
Consequently, a Statement of the Case (SOC) was issued, dated 
May 11, 2004.   The Veteran did not perfect his appeal in a 
timely fashion and the November 2001 adverse determination 
became final by operation of law.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104.

The pertinent evidence of record and considered by the RO at 
the time of the rating decision in November 2001 is 
summarized as follows:

VA obtained the Veteran's service treatment and personnel 
records.  There is no indication within the Veteran's service 
treatment records of a diagnosis or treatment for any 
psychiatric disorder or that the Veteran engaged in combat.  

The VA also obtained records from medical caregivers.  These 
records cover the period from 1970 to 2001.  A careful review 
of these records does not reveal any confirmed diagnosis or 
treatment for post-traumatic stress disorder.  The record 


reveals that the Veteran failed to report for mental health 
appointments scheduled in October 1997.  In September 1998, 
it was noted that psychosis and polysubstance abuse needed to 
be ruled out.  A possible diagnosis of post-traumatic stress 
disorder was noted in October 1998; however, the Veteran 
failed to report for mental health appointments in December 
1998 and January 1999.  In April 1999, the Veteran reported 
for his first scheduled clinic visit and a staff psychiatrist 
diagnosed him as having a panic disorder.  The Veteran did 
not report for any subsequent mental health clinic 
appointments until December 2000, wherein a history of severe 
drug dependence was noted with possibly secondary 
mood/thought disorder.  The examiner also noted that the 
possibility of a personality disorder needed to be ruled out.  
A February 2002 psychiatric assessment indicated a 
provisional diagnosis of psychotic disorder and polysubstance 
dependence, with current abstinence from all but minimal 
alcohol.

On July 28, 2004, the Veteran's Post-Traumatic Stress 
Disorder Questionnaire was received.  His listed stressors 
included watching firefights from a ship and not being able 
to do anything to help and his ship getting stuck.  
Associated VA treatment records reveal a diagnosis of post-
traumatic stress disorder in February 2006.  In support of 
his claim, the Veteran also submitted copies of internet 
documents regarding Navy history.  Additionally, the Veteran 
was afforded a VA examination in July 2006, which confirmed a 
current diagnosis of post-traumatic stress disorder as due to 
verified stressors.  

In August 2006, service connection was granted for post-
traumatic stress disorder.  An initial disability rating of 
50 percent was assigned, effective July 30, 2004.  The 
Veteran's notice of disagreement, with respect to the 
effective date, was received in October 2006.  A Statement of 
the Case was issued in October 2007.  By means of a rating 
decision dated in October 2007, the RO determined that the 
correct effective date was July 28, 2004.  The Veteran 
perfected his appeal in November 2007.



Effective Date
General Principles

The effective date of an award based on a claim reopened 
after final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  The effective date for an award of benefits based 
upon new and material evidence is the date of receipt of the 
new claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).

A decision of a duly constituted rating agency shall be final 
and binding on all field offices of the Department of 
Veterans Affairs as to conclusions based on the evidence on 
file at the time VA issues written notification in accordance 
with 38 U.S.C. § 5104.

Under 38 U.S.C.A. §§ 5108, 7105(c), a rating decision that is 
not appealed is final and may not be reopened unless new and 
material evidence is presented.

Analysis

The Board acknowledges that the Veteran attempted to initiate 
a claim of entitlement to service connection for "post 
delayed stress syndrome" in 1984.   In response, the RO 
issued a letter in June 1984 informing the Veteran that he 
needed to submit evidence in order to substantiate his claim 
and a VA psychiatric examination was tentatively scheduled.  
The Veteran, however, did not specifically reply to the 
June 26, 1984 letter within one year of the date of mailing, 
nor did the Veteran indicate his willingness to report for an 
examination during this period or otherwise refer to his 
service connection claim until 2001, approximately 15 years 
from the date of mailing.  The provisions of 38 C.F.R. § 
3.158(a) state that where evidence requested in connection 
with an original claim is not furnished within one year after 
the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be 
taken unless a new claim is received.  Should the right to 
benefits be finally established, compensation based on such 
evidence shall commence not earlier than the date of filing 
of the new claim.  Id.  In view of the foregoing, the Board 
finds that the veteran abandoned his May 1984 service 
connection claim.

The Board further notes that even if it were to determine 
that the presumption of regularity had been rebutted, and/or 
that the May 1984 claim had not been abandoned, the Veteran's 
claim for an earlier effective date would still be denied 
because there is a subsequent final rating decision on the 
matter.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (the 
Board has the fundamental authority to decide a claim in the 
alternative).

In this case, the Veteran's claim for service connection for 
post-traumatic stress disorder was filed at the RO in May 
2001.  This claim was denied in a November 2001 rating 
decision.  The RO received the Veteran's notice of 
disagreement as to the denial of his claim in December 2001.  
The Veteran filed a timely notice of disagreement.  A 
Statement of the Case affirming the decision was mailed to 
the Veteran on May 11, 2004.  As the Statement of the Case 
was issued more than one year after the rating decision 
denying his claim, the Veteran had 60 days to file a 
substantive appeal of the denial of his claim.  See 38 C.F.R. 
§ 38 C.F.R. § 20.302(b) (2007).  

The Veteran was notified of this limited 60-day period to 
file his appeal in the May 2004 Statement of the Case.  The 
Veteran, however, did not file a VA Form 9, or statement 
which could be interpreted as a substantive appeal of the 
decision until July 28, 2004, more than 60 days after the 
Statement of the Case was mailed.  As a substantive appeal 
was not received in a timely manner, the November 2001 
decision became final on July 11, 2004, 60 days after the 
Statement of the Case was mailed.  38 U.S.C.A. § 7105(a); 38 
C.F.R. §§ 3.104, 20.302(b) (2008).  The Veteran's failure to 
file a timely substantive appeal constituted the abandonment 
of his May 2001 claim for service connection.  38 C.F.R. § 
3.158 (2008).  Because the claim for post-traumatic stress 
disorder was abandoned, it also cannot serve as an earlier 
claim for service connection in this case.

Where a prior claim has been abandoned, the Veteran must file 
a new claim, and the effective date of service connection 
will not be earlier than the date of the receipt of the new 
claim, or the date entitlement arose, whichever is later.  38 
C.F.R. §§ 3.158, 3.400(b).  The Veteran never submitted a 
formal VA Form 9.  The Veteran's untimely substantive appeal 
of his claim for service connection for post-traumatic stress 
disorder was received at the RO on July 28, 2004.  That 
communication was interpreted as a new claim of entitlement 
to service connection for post-traumatic stress disorder.  
Service connection was subsequently granted, effective July 
28, 2004. 

In this case, at the time of the prior denial (November 
2001), the Veteran did not have a diagnosis of post-traumatic 
stress disorder that met the criteria of the DSM-IV and there 
was no medical evidence of a diagnosis of post-traumatic 
stress disorder attributable to corroborate in-service 
stressors.  Rather, at the time of the prior denial, the 
Veteran had not submitted his alleged in-service stressors.  
There was no probative evidence of a diagnosis of post-
traumatic stress disorder as due to verified stressors until 
the July 24, 2006 VA examination.  Thus, the later date is 
the date the evidence demonstrates that entitlement existed.   

In this case, however, service connection has been 
established as of July 28, 2004, the date the new claim for 
service connection was received.  Because the effective date 
of service connection where a prior claim for service 
connection has been abandoned may not be earlier than the 
date of the receipt of the new claim, an effective date 
earlier than July 28, 2004 is not warranted in this case.  38 
C.F.R. § 3.400 (2008).  Significantly, the record contains no 
other communication prior to the ultimately-successful July 
2004 application which could be interpreted as an informal 
claim to support the award of an earlier effective date for 
service connection for post-traumatic stress disorder.

The first evidence VA received from the Veteran regarding a 
new claim of entitlement to service connection for post-
traumatic stress disorder was dated on July 28, 2004.  Thus, 
in this case, the only date that could serve as a basis for 
the award of service connection is the date of receipt of the 
Veteran's new claim for service connection on July 28, 2004.  
There is no legal entitlement to an earlier effective date 
for post-traumatic stress disorder.

The Veteran also argues that he did not follow through with 
his earlier claims dated in 1984 and 2001 because of his 
currently service-connected post-traumatic stress disorder, 
which the Board construes as a request for equitable tolling 
of the finality of the prior rating decisions.

For equitable tolling to apply, the Veteran must show that 
his failure to submit evidence in order to substantiate a 
well-grounded claim in 1984 or inability to file a 
substantive appeal in November 2001 were the direct result of 
a mental illness that rendered him incapable of rational 
thought or deliberate decision making, or incapable of 
handling his own affairs or unable to function in society.   
A medical diagnosis alone or vague assertions of mental 
problems does not suffice.  See Barrett v. Principi, 363 F.3d 
1316, 1321 (Fed. Cir. 2004) (equitable tolling may be proper 
in a case where because of mental illness a Veteran filed 
with the Court an untimely Notice of Appeal of a Board 
decision).

The Board observes that 38 C.F.R. § 3.353(a) defines a 
mentally incompetent person as "one who because of injury or 
disease lacks the mental capacity to contract or to manage 
his or her own affairs, including disbursement of funds 
without limitation."  The Veteran does not have nor has he 
ever had a guardian appointed for him, and a VA examination 
dated in July 2006 found the Veteran competent to manage his 
benefit payments without restriction.  There is no evidence 
of record that the Veteran has ever been deemed to be 
mentally incompetent.

The record contains no indication that the Veteran was so 
incapacitated by mental illness that he could not manage his 
affairs.  Cf. McPhail v. Nicholson, 19 Vet. App. 30, 33 
(2005).  In the absence of specific evidence of profound 
mental illness, the Board rejects the contention that his 
mental problems form a basis for equitable tolling.  See 
Barrett, 363 F. 3d at 1321 [a medical diagnosis alone or 
vague assertions of mental problems will not suffice]. 

Moreover, what was construed as a claim to reopen was the 
Veteran's July 2004 submission of his PTSD Questionnaire.  In 
this case, the Veteran never filed a formal substantive 
appeal with the November 2001 determination, as opposed to 
filing an untimely substantive appeal; in such circumstances, 
the doctrine of equitable tolling may not apply.  See 
McPhail, supra, at 34 ("Court has been unable to find any 
case where equitable tolling was applied to performing an 
action on a timely basis where the action had not ultimately 
been performed.").

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date for service connection for post-traumatic 
stress disorder and that the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

An effective date earlier than July 28, 2004 for the award of 
service connection for post-traumatic stress disorder is 
denied.


REMAND

In November 2008, the Veteran requested that a formal hearing 
be scheduled with regard to the matter of entitlement to an 
effective date earlier than May 15, 2001 for the grant of 
service connection for neck injury residuals, including 
myosfasical syndrome, based on a claim of clear and 
unmistakable error (CUE) in the rating decision of 
May 11, 2004.  Therefore, this matter must be remanded so 
that the requested hearing may be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a personal 
hearing before the Board to be held at the 
RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


